DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 7th, 2022 have been fully considered but they are not persuasive. 
Applicant argues Choi fails to disclose first groove is formed at one end, away from the diffusion surface, of the diffuser, the first thrust bearing is arranged at the bottom of the first groove along the axial direction, the thrust portion is located in the first groove and directly fixed at the bottom of the first groove. This argument is not persuasive because the claim as written only requires a first groove formed at “one end”, away from the diffusion surface, of the diffuser. In this sense, part of the bearing already includes such a groove formed on the diffuser:

    PNG
    media_image1.png
    479
    503
    media_image1.png
    Greyscale

	However, in the event that the claims are amended to include limitations such that Choi is overcome with the “groove” Applicant is intending to claim, the Examiner points to Knoop (DE 102015007379) showing that the groove of the thrust bearing that Applicant is intending to claim is already known. The diffuser (30) has a “diffusion surface” on the side of the vane (54), and on the other side includes a “groove”:

    PNG
    media_image2.png
    266
    369
    media_image2.png
    Greyscale

	Similarly, Fleury (US 4986733) teaches the diffuser part of the housing with a groove that is away from the diffusion housing, the first thrust bearing arranged at the bottom:
	
    PNG
    media_image3.png
    281
    700
    media_image3.png
    Greyscale

But as the claims are not written in such a limiting manner, the rejections are maintained.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, 9-11, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Choi (US 6729858).
Regarding claim 1 and 11, Choi discloses a centrifugal compressor (Figure 3), comprising: a main shaft (10); a diffuser (Figure 2), provided with a first thrust bearing (48) at one end away from a diffusion surface; a supporting assembly (16), provided with a second thrust bearing at one end facing towards the diffuser (Figure 3); and a thrust disk (46), configured to rotate together with the main shaft, located between the diffuser and the supporting assembly along an axial direction and provided with a thrust portion, and a clearance between one side of the thrust portion and the first thrust bearing and a clearance between the other side of the thrust portion and the second thrust bearing are limited through mutual abutting of the diffuser and the supporting assembly (Figure 3; implicit in how thrust bearings/disks work). Choi further discloses a first groove (50 is the space, the groove is formed at 48) is formed at one end, away from the diffusion surface, of the diffuser, the first thrust bearing is arranged at the bottom of the first groove along the axial direction, the thrust portion is located in the first groove and directly fixed at the bottom of the first groove (Figure 3).
Regarding claims 3-5, 7, 15-18, and 20, Choi discloses the centrifugal compressor according to claim 1 above. Choi further discloses a shell (6) and a radial bearing (44), wherein the supporting assembly comprises: a fixing plate (see radially extending portion of supporting assembly 16), provided with the second thrust bearing (see radially extending portion of 16 which includes another thrust bearing opposed to 48) on one side facing towards the diffuser (Figure 3); and a bearing support (axially extending portion of 16 which supports bearing 44), arranged on one side, away from the diffuser, of the fixing plate, a first end of the bearing support being connected to the fixing plate (axially extending portion of 16 joins the radially extending portion of 16), and a second end of the bearing support being connected to the shell and configured to support the main shaft through the radial bearing (Figure 2, the supporting assembly connects to the shell of the assembly). The fixing plate and the bearing support form an integrated structure (Figure 2) and the fixing plate is configured to limit a displacement of the radial bearing towards one side of the diffuser along the axial direction (see Figure 3, one of the shaft points to 44 as seen in cross-section, and on the opposite side 44 cannot be seen as it is housed inside the structure 16, and thereby limiting the radial bearing 44 movement in the axial direction). At least one of the thrust bearings and radial bearing is an air-suspending bearing (how these types of thrust bearings operate), and utilized with “air conditioning equipment” (undefined structure, and the compressor includes more than one impeller/stage, thereby “air conditioning equipment”).
Regarding claim 9, Choi discloses the centrifugal compressor according to claim 1 above. Choi further discloses a radial bearing (44), wherein the supporting assembly comprises a bearing support configured to support the main shaft through the radial bearing (portion of 16 supports the bearing), the bearing support being provided with a vent hole (52) configured to communicate a space where the radial bearing is located with a space (50) where the first thrust bearing and the second thrust bearing are located.
Regarding claim 10, Choi discloses the centrifugal compressor according to claim 1 above. Choi further discloses an impeller and a locking part (see Figure 3, unlabeled bolt/sleeve connection), wherein the main shaft is internally provided with a cavity and is provided with a shaft core at the center (Figure 3), an end of the shaft core extending out of an end of the main shaft and the impeller sleeves an outer end of the shaft core and locks the impeller on the shaft core through the locking part (the shaft and impeller locking element form a sleeve-like connection), and the impeller is located on an outer side of the diffuser (Figure 3, impeller 32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 6729858).
Choi discloses the centrifugal compressor according to claim 1 above. Choi further discloses a shell and a radial bearing (44), wherein the supporting assembly comprises a bearing support (portion of 16 surrounding the radial bearing), a first end of the bearing support abutting against the diffuser (Figure 2 shows portion of 16 abutting against the diffuser wall), a second end of the bearing support being connected to the shell (portion of 16 abuts against shell 6) and configured to support the main shaft through the radial bearing (Figures 2-3).
Choi fails to teach the radial outline dimensions of the bearing support gradually increasing from the first end to the second end thereof.
Since applicant has not disclosed that having the radial outline dimensions of the bearing support gradually increasing from the first end to the second end thereof solves any stated problem or is for any particular purpose above the fact that it was designed in this fashion and it appears that the bearing support of Choi would perform equally well with a shape and having the dimensions as claimed by applicant, it would have been obvious before the effective filing date of the claimed invention as an obvious matter of design choice to modify the bearing support of Choi such that the radial outline dimensions of the bearing support gradually increasing from the first end to the second end thereof for the purposes of providing a bearing support that connects to the diffuser and shell in a compact form as the shape design can affect how the pump device fits within space.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 6729858) in view of Daikoku (US 20110243762).
Choi discloses the centrifugal compressor according to claim 1 above. Choi further discloses a sealing structure (40) and an impeller (32) arranged on an end of the main shaft, the impeller located on an outer side of the diffuser and the sealing structure (40) is a first axial comb-tooth sealing structure arranged on a side wall of the through hole (see Figure 3)
Choi fails to teach the thrust disk further comprises a connection portion, the connection portion being connected to the thrust portion and sleeving the main shaft; and a through hole is provided at the bottom of the first groove, and the connection portion is arranged into the through hole.
Daikoku teaches a centrifugal compressor (26) with a thrust disk (54) that further comprises a connection portion (axially extending portion of the thrust disk) connected to the thrust portion and sleeving the main shaft (30), and a through hole is provided at the bottom of the first groove, the connection portion is arranged into the through hole (see Figure 6, axial extending portion of the thrust disk fits underneath the structure 50/54 and abuts the back of the impeller 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thrust disk of Choi such that the thrust disk further comprises a connection portion, the connection portion being connected to the thrust portion and sleeving the main shaft; and a through hole is provided at the bottom of the first groove, and the connection portion is arranged into the through hole as taught by Daikoku for the purposes of reducing gas leakage at the through hole.
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 6729858) in view of Daikoku (US 20110243762), and further in view of Tian (WO 2018191351).
Choi in view of Daikoku teaches the centrifugal compressor according to claim 13 above.
Choi fails to teach the first axial comb-tooth sealing structure, the radial comb-tooth sealing structure and the second axial comb-tooth sealing structure, the radial comb-tooth sealing structure located between the first and second axial comb-tooth structure along a radial direction.
Choi teaches an axial comb-tooth sealing structure (40) at the rotating portion of the connection portion of the thrust disk (as modified by Daikoku). Tian teaches a centrifugal impeller with a series of multiple comb-tooth sealing structures on the back of the impeller (Figures 1-11). At least one of the impeller embodiments includes an axial comb-tooth sealing structure with a radial comb-tooth sealing structure below the axial comb-tooth sealing structure in the radial direction (Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the impeller of Choi such that it includes a first axial comb-tooth sealing structure and a radial comb-tooth sealing structure as taught by Tian for the purposes of reducing gas leakage between the structure. Choi already discloses the second axial comb-tooth sealing structure adjacent to the rotational part of the thrust disk (as modified by Daikoku).
Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745